Case 3:19-cv-16059-FLW-LHG Document 64 Filed 08/29/19 Page 1 of 3 PageID: 1713




                       UNITED STATES DISTRICT COURT
                          DISTRICT OF NEW JERSEY
                             TRENTON DIVISION


                                      ) IN RE JOHNSON & JOHNSON “BABY”
  DIANNE AKINS, et al.,               ) POWDER” and “SHOWER TO SHOWER”
                                      )
        Plaintiffs,                   ) MARKETING, SALES PRACTICES AND
                                      ) PRODUCTS LIABILITY LITIGATION
  v.                                  )
                                      ) MDL Docket Number 16-2738
  JOHNSON & JOHNSON, et al.           ) Case Number District of New Jersey:
                                      ) 3:19-cv-16059-FLW-LHG
         Defendants.                  )
                                      ) Transferred from Eastern District of MO
                                      ) Case Number: 4:19-cv-01912-SNLJ



       MOTION FOR LEAVE TO FILE MEMORANDUM IN SUPPORT OF
             MOTION TO REMAND IN EXCESS OF 45 PAGES

        COMES NOW Plaintiffs, by and through their undersigned counsel, and for

 their Motion for Leave to File Remand Memorandum in Excess of 45 Pages, state:

        1.     The Johnson & Johnson Defendants (“J&J”) removed this case on the

 basis of fraudulent joinder.

        2.     J&J seeks to have the court address their fraudulent joinder argument

 as to one non-diverse Defendant, PTI Union, then turn to personal jurisdiction as to

 all Plaintiffs, only to return to the fraudulent joinder analysis as to another non-

 diverse Defendant, PTI Royston.

                                          1
Case 3:19-cv-16059-FLW-LHG Document 64 Filed 08/29/19 Page 2 of 3 PageID: 1714




       3.     This in itself raises grave procedural deficiencies that must be

 addressed that are outside the norm of a typical motion to remand.

       4.     Moreover, J&J’s three-step argument to “create” complete diversity

 asserts: (1) PTI Union should be dismissed because Plaintiffs’ claims have not been

 pled with enough specificity or otherwise fail to state a claim; (2) all Plaintiffs’

 claims should be dismissed for lack of personal jurisdiction in Missouri; and (3) PTI

 Royston should be dismissed based on a “contract specification” defense.

       5.     Plaintiffs are forced to address each of these bases separately, as the

 invalidity of any one of these arguments or taking the arguments in any sequence

 other than as J&J urges mandates remand. Each argument also has multiple subparts

 and complex legal nuances in relation to multiple bases for imposition of liability

 and personal jurisdiction.

       WHEREFORE, Plaintiffs respectfully request leave to file their Memorandum

 in Support of Motion to Remand in Excess of 45 Pages, specifically 61 total pages

 in 14-point font.




                                          2
Case 3:19-cv-16059-FLW-LHG Document 64 Filed 08/29/19 Page 3 of 3 PageID: 1715




                                       Respectfully Submitted,

                                       ONDER LAW, LLC

                                 By:    /s/ W. Wylie Blair
                                       James G. Onder #38049MO
                                       W. Wylie Blair #58196MO
                                       Stephanie L. Rados #65117MO
                                       110 E. Lockwood Ave., 2nd Floor
                                       St. Louis, MO 63119
                                       314/963-9000 telephone
                                       314/963-1700 facsimile
                                       onder@onderlaw.com
                                       blair@onderlaw.com
                                       rados@onderlaw.com
                                       Attorneys for Plaintiffs




                          CERTIFICATE OF SERVICE

       I hereby certify that, on this 29th day of August 2019, a copy of the foregoing

 was e-filed with the Court, which sent notice to all parties entitled to receive

 pleadings through the Court’s CM/ECF system.

                                        /s/ W. Wylie Blair




                                          3
